FERGUSON, Circuit Judge:
Delta Country Ventures, Inc. (“Delta”) appeals the district court’s order dismissing its complaint in admiralty for lack of subject matter jurisdiction. We affirm.
I
This case arises from an accident which occurred on September 3, 1989, when defendant-appellee Don Magana dove from the deck of Delta’s houseboat and struck something under water, sustaining serious injuries. Delta had leased the houseboat to John Guerry for recreational use. Fifteen-year-old Magana was on the boat as a guest. At the time of the incident, the boat was anchored in the Snodgrass Slough, at the convergence of the Sacramento and Mokelumne Rivers. After diving and injuring himself, Magana was pulled from the water and airlifted by a Highway Patrol helicopter to a trauma center in Sacramento. He was diagnosed as quadriplegic.
In July 1990, Delta filed a complaint in district court alleging admiralty jurisdiction and seeking exoneration or limitation of liability under 46 U.S.C.App. § 183 et seq. In August 1990, Magana filed a personal injury action in state court against Delta, the Guerrys and various public entities. In October 1990, Magana moved to dismiss Delta’s complaint on the ground that the federal court lacked subject matter jurisdiction. The district court found that Delta had not met its burden of showing that the activities resulting in Magana’s injuries bore a substantial relationship to traditional maritime activities, and granted the motion. Delta appeals.
*1262II
The district court’s judgment was final, and we have jurisdiction under 28 U.S.C. § 1291.
The existence of subject matter jurisdiction is a question of law which we review de novo. Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937, 110 S.Ct. 3217, 110 L.Ed.2d 664 (1990). We must accept the district court’s factual findings on jurisdictional issues unless clearly erroneous. Id.
District courts have original and exclusive jurisdiction over any civil case of admiralty or maritime jurisdiction pursuant to 28 U.S.C. § 1333(1). Admiralty jurisdiction is appropriate "when a `potential hazard to maritime commerce arises out of activity that bears a substantial relationship to traditional maritime activity.’" Sisson v. Ruby, 497 U.S. 358, 362, 110 S.Ct. 2892, 2895-96, 111 L.Ed.2d 292 (1990) (quoting Foremost Ins. Co. v. Richardson, 457 U.S. 668, 675 n. 5, 102 S.Ct. 2654, 2658 n. 5, 73 L.Ed.2d 300 (1982)). Here, Delta seeks to invoke admiralty jurisdiction in order to limit its liability to its interest in the houseboat under 46 U.S.C.App. § 183.
In Sisson, the Supreme Court stated that “protecting commercial shipping is at the heart of admiralty jurisdiction” and “ ‘[n]ot every accident in navigable waters that might disrupt maritime commerce will support federal admiralty jurisdiction.’ ” Id. at 362, 110 S.Ct. at 2895 (quoting Foremost, 457 U.S. at 675 n. 5, 102 S.Ct. at 2658 n. 5). The Court then set forth a two-step inquiry for determining whether jurisdiction exists: First, we “assess the general features of the type of incident involved to determine whether such an incident is likely to disrupt commercial activity.” Id. at 363, 110 S.Ct. at 2896. Second, we ask whether the party seeking to invoke maritime jurisdiction has shown “a substantial relationship between the activity giving rise to the incident and traditional maritime activity.” Id. at 364, 110 S.Ct. at 2897.
Here, the district court found that the “incident,” a diving accident on navigable waters requiring emergency rescue operations, was of the type likely to disrupt commercial activity. The court dismissed the complaint, however, because it found no substantial relationship between the activity giving. rise to the incident, in this case diving from the boat, and traditional maritime activity.
Delta contends that the district court erred in its definition of the “activity giving rise to the incident.” Delta contends that the relevant “activity” is not diving, but rather the mooring or anchoring of the boat in tidal waters and the examination of tidal changes. We'find this argument unpersuasive in light of the Supreme Court’s reasoning in Sisson:
Our cases have made clear that the relevant “activity” is defined not by the particular circumstances of the incident, but by the general conduct from which the incident arose____ This focus on the general character of the activity is, indeed, suggested by the nature of the jurisdictional inquiry. Were courts required to focus more particularly on the causes of the harm, they would have to decide to some extent the merits of the causation issue to answer the legally and analytically antecedent jurisdictional question. Thus ... we need not ascertain the precise cause of [the incident] to determine what “activity” [the party] [was] engaged in____
Id. To define the relevant “activity” as mooring of the boat and ascertainment of tidal changes would be to delve- into the merits of the causation issue. We know with certainty that Magana was engaging in the activity of diving when he was injured. It is inappropriate for us to speculate on what ultimately caused his injury. Consistent with Sisson, we believe that aquatic recreation off a pleasure boat was the activity that gave rise to the incident here.1
*1263We conclude that Delta has not shown a substantial relationship between aquatic recreation off a pleasure boat and traditional maritime activity. Prior to Sis-son we, like most other circuits, had established a four-part test to determine whether a substantial relationship to traditional maritime activity existed:
(1) traditional concepts of the role of admiralty law;
(2) the function and role of the parties;
(3) the types of vehicles and instrumentalities involved; and
(4) the causation and nature of the injury suffered.
E.g., Guidry v. Durkin, 834 F.2d 1465, 1471 (9th Cir.1987). Every circuit to have considered the issue has ruled the four-part test survives Sisson.2 We join our fellow circuits in holding that the four-part test is still valid, except for the fourth factor’s causation inquiry, which is precluded by Sisson, 497 U.S. at 364-65, 110 S.Ct. at 2897. Applying the four-factor test as modified, we conclude that the traditional concepts of admiralty law do not support the assertion of admiralty jurisdiction over the claim of a houseboat guest who sustains personal injuries as a result of his diving off the boat. We conclude that a substantial relationship with traditional maritime activity is lacking.3
Delta makes a series of circular arguments in an attempt to establish that the relevant activity here was navigation, which is undoubtedly traditional maritime activity. We find the reasoning of Foster v. Peddicord, 826 F.2d 1370 (4th Cir.1987), cert. denied, 484 U.S. 1027, 108 S.Ct. 753, 98 L.Ed.2d 766 (1988), to be persuasive. Foster also involved a guest injured after diving off a pleasure boat. The Fourth Circuit rejected an argument similar to Delta’s:
The injury in this case occurred when [the plaintiff] dove from the boat and hit bottom in shallow water. To conclude that the location where' [the defendant] parked his boat constituted “navigational error” and that this in turn was the cause of the injury would reflect neither a reasonable definition of navigation nor common sense.
826 F.2d at 1876. Delta goes a step further, straining not just common sense but credulity, by arguing that a diver ascertaining the depth of water before diving is engaged in navigational activity. See Smith v. Knowles, 642 F.Supp. 1137, 1140 (D.Md.1986) (“[T]he defendant’s estimate of the water’s depth did not affect the navigation of the boat. The defendant might as well have been estimating the depth of a swimming pool.”).
We agree with the district court’s determination that the activity giving rise to the incident in this case bears no substantial relationship to traditional maritime activity.4 The district court’s order dismissing Delta’s complaint for lack of subject matter jurisdiction is AFFIRMED.

. The dissent misunderstands the second prong of Sisson when it suggests that, in determining the relevant activity, we examine "whether the injury took place on or about a vessel engaged in traditional maritime activity." Dissenting op. at 1265. In fact, such an analysis would rein*1263state the maritime locality test that has been explicitly revised in Sisson and Executive Jet Aviation, Inc. v. City of Cleveland, 409 U.S. 249, 253-61, 93 S.Ct. 493, 497-501, 34 L.Ed.2d 454 (1972).


. Broughton Offshore Drilling, Inc. v. South Cent. Mach., Inc., 911 F.2d 1050 1052 n. 1 (5th Cir.1990); Price v. Price, 929 F.2d 131, 135 (4th Cir.1991) (but focus more generally on composite genre of the tort or its essential elements); Sinclair v. Soniform, Inc., 935 F.2d 599, 602 (3d Cir.1991).


. The dissent is concerned that in finding no sufficient connection between Magana’s diving off of an anchored houseboat and traditional maritime activity, we necessarily restrict admiralty jurisdiction in noncommercial cases. This conclusion is not warranted. It does not follow from our decision in this case that noncommercial activities can never meet the "substantial connection" requirement.


. Even if we agreed with the dissent that the relevant activity here is mooring a boat in navigable waters, we would still affirm the district court’s judgment. The dissent contends that anchoring a boat in the middle of a navigable river is no less a traditional maritime activity than docking and maintenance of a boat at a marina, upon which jurisdiction was predicated in Sisson. Sisson stands for the proposition that there is something special about a marina. 497 U.S. at 367, 110 S.Ct. at 2898. We would do violence to the analysis explicated there to hold that for jurisdictional purposes mooring a boat on a river is equivalent to the docking and maintenance of a vessel at a marina.